PER CURIAM.
This appeal questions the correctness of a partial summary judgment entered in favor of the appellees/defendants in the appellant/plaintiffs action for breach of an oral contract and fraud.1 The entry of partial summary judgment was predicated on the trial court’s finding that “the oral agreement as claimed in plaintiffs complaint is an agreement which will not be completed in a year, and is therefore barred by the Statute of Frauds.”
We have carefully considered the briefs and the record on appeal and conclude that the pleadings, interrogatories and depositions before the trial court conclusively established the absence of any genuine issues of material fact and that the appellees were entitled to summary judgment as a matter of law.
Affirmed.

. The summary judgment was entered on three of the four counts of the plaintiffs complaint.